DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-11,13, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roof Extenda Bracket and/or Shade Sail Anchor and/or Dunkinson (AU2006200720) in view of Plaisted et al. (US Pub 2008/0121273) (hereinafter Plaisted).
Regarding claims 1 and 8, Roof Extenda Bracket and/or Shade Sail Anchor and/or Dunkinson discloses an apparatus and system providing an elevated roof over an existing roof of a structure (see brochures), comprising: an existing roof, the existing roof disposed over a structure and having an eave (see brochures); and an elevated roof disposed on the existing roof, the elevated roof having a leading edge, the leading edge extending beyond the eave of the existing roof to facilitate coverage of a predetermined distance beyond the eave of the existing roof (see brochures), wherein the elevated roof 
  The examiner notes that in the specification for the shade sail anchor (Dunkinson) on page 6, the method of assembling is to create a hole and inserting the anchor with bracket through the hole. 
 and/or Dunkinson do not specifically disclose the bracket pivotally supporting a trailing edge of the elevated roof.  Plaisted teaches a bracket pivotally supporting a trailing edge.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket as disclosed by Roof Extenda Bracket and/or Shade Sail Anchor by allowing it to pivot relative to the vertical member as taught by Plaisted, in order to allow the slope of the bracket to adjust for roofs of varying pitch.
In regard to Claims 3 and 9, Roof Extenda Bracket and/or Shade Sail Anchor and/or Dunkinson discloses the apparatus and system as described above, wherein the substantially vertical member comprises a metal pipe (see brochures).
In regard to Claims 4 and 10, Plaisted in the combination Roof Extenda Bracket and/or Shade Sail Anchor and/or Dunkinson in view of Plaisted discloses the apparatus and system as described above, wherein the bracket comprises a bracket coupled to the first end of the substantially vertical member via a bolt (523), the bolt configured to facilitate a substantially vertical orientation of the bracket irrespective of the orientation of the substantially vertical member [0059] (Figs 5a, 5b).
In regard to Claims 5 and 11, Roof Extenda Bracket and/or Shade Sail Anchor and/or Dunkinson discloses the apparatus and system as described above, wherein the bracket comprises a cross beam bracket (see brochures).
In regard to Claims 6 and 13, Roof Extenda Bracket and/or Shade Sail Anchor and/or Dunkinson discloses the apparatus and system as described above, wherein the base comprises a metal plate (see brochures).
In regard to Claims 7 and 14, Roof Extenda Bracket and/or Shade Sail Anchor and/or Dunkinson discloses the apparatus and system as described above, further comprising flashing around the substantially vertical member proximate where the base attaches to the component of the structure, the flashing configured to articulate to substantially match the slope of the existing roof (see brochures).
Response to Arguments
Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that the Roof Extenda Bracket brochure does not disclose the direct load path of the bracket through a wall, the examiner contends that a figure in the Extended Bracket brochure illustrates exactly this.  Although the structural component may be a rafter (as illustrated), it is indeed a load bearing component which carries a roof and leads a direct load path down the supporting wall.  Further, the examiner would like to point out that the entire limitation toward the roof hole and the load bearing component is recited in figurative language.  No matter the placement of the bracket, it is capable of carrying a load directly down any member it is placed upon.  The combination with the wall is not claimed.  The applicant is reminded that "unified structural pedestal is configured to penetrate through a hole in the existing roof proximate to the leading edge of the existing roof and proximate to the trailing edge of the elevated roof to attach directly to a load bearing component of the structure, the hole having a shape substantially the same as the unified structural pedestal and the load bearing component being a load bearing wall configured to support the existing roof" is solely figurative language, and that the prior art need only be capable of meeting the limitation.  The prior art is indeed capable of utilizing a hole of the same shape in the roof as well as penetrating though a hole of a similar shape cut into a roof.  See rejections as set forth above.
For the above reasons, it is believed that the rejections should be sustained.



Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326.  The examiner can normally be reached on M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633